DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 2007/0182174A1).
Regarding claim 1, Nakayama et al. disclose a shock absorbing member (Fig. 23, 44) at an interior of a bumper face (Fig. 5, 3) on a side near an upper portion of the bumper face, the shock absorbing member being configured to absorb a load from a diagonally upper front side (Fig. 23, 3h), the shock absorbing member being disposed at the interior of the bumper face below a front grille (Fig. 5, 1), the shock absorbing member comprising: a load receiving portion (Fig. 23, 3h) configured to receive a load; a locking portion (Fig. 23, 95) configured to be locked to an upper end edge of a bumper beam located behind and below the load receiving portion, at a time of receding of the shock absorbing member; and a connecting portion (Fig. 23, 45) connecting the load receiving portion and the locking portion, wherein a deformation facilitating portion (Fig. 23 reproduced below illustrates 41 configured 


[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    791
    609
    media_image1.png
    Greyscale

.  

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tashiro et al. (US 9,254,812 B2) disclose a vehicle front structure that includes a shock absorbing member configured to receive a load and facilitates the reduction of a shock load applied.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612